Citation Nr: 1410634	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  13-28 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received in order to reopen the claim for basic eligibility for Department of Veterans Affairs (VA) death benefits and, if so, whether such benefits are warranted.


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The Veteran had recognized service from December 1941 to May 1942 and from September 1945 to June 1946.  He died in April 1982, and the appellant is the Veteran's son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

While additional evidence, not accompanied by a waiver of RO consideration of such, was received after the issuance of the August 2013 statement of the case (SOC), this evidence is duplicative of evidence of record prior to the August 2013 SOC.  Therefore a remand for consideration of such evidence pursuant to 38 C.F.R. § 20.1304(c) (2013) is not indicated and there is no prejudice to the appellant in the Board proceeding with a decision at this time.   

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that such are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the appellant's VBMS file does not contain any documents at this time.  


FINDINGS OF FACT

1.  In a January 2007 decision, the Board determined that the appellant did not meet the requirements for basic eligibility for VA death benefits based on being the child of the Veteran.  The appellant was notified of this determination that same month, along with his appellate rights, and filed a motion for reconsideration of this decision, which was denied by the Board in April 2007. 

2.  Evidence added to the record since the January 2007 Board decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the appellant's claim of entitlement to basic eligibility for VA death benefits.

3.  The appellant was age 52 when he filed for VA death benefits in November 2004 and the evidence of record does not establish that he was permanently incapable of self-support by reason of physical or mental defects at or before he attained the age of 18. 


CONCLUSIONS OF LAW

1.  The January 2007 Board decision that determined that the appellant did not meet the requirement for basic eligibility for VA death benefits is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2006) [(2013)].

2.  New and material evidence has been received to reopen the claim for basic eligibility for VA death benefits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

3.  The appellant may not be recognized as the child of the Veteran for the purpose of VA death benefits.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. §§ 3.57, 3.356 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  However, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As the Board's decision to reopen the appellant's claim for basic eligibility for VA death benefits is completely favorable, no further action is required to comply with the VCAA and implementing regulations with respect to the application to reopen such claim.

Pertaining to the underlying claim, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2013 letter, sent after the initial unfavorable decision issued in June 2012, advised the appellant of the evidence and information necessary to substantiate his death benefits claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  While such letter was sent after the initial adjudication in June 2012, the appellant's claim was readjudicated in the August 2013 SOC.  See Mayfield, supra; Prickett, supra.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, statements and affidavits submitted by and on behalf of the appellant have been received, as have statements and certificates submitted by medical professionals.  In this regard, the appellant has not identified any additional, outstanding records that have not been requested or obtained relevant to the matter adjudicated herein.  

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claim; however, the Board finds that such is not necessary in the instant case.  In the instant matter, as will be discussed herein, the Board finds that the "certificates" asserting that the appellant was incapable of self-support prior to attaining the age of 18 due to polio lack credibility.  Additionally, while there are the medical certificates and statements asserting that the appellant was treated for polio as a child of record, such fail to indicate that he was incapable of self-support prior to his attaining the age of 18.  Moreover, the appellant reported that he was employed from 1976 to 1990.  Therefore, the Board finds that an examination and/or opinion is not necessary to decide the instant claim.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In the circumstances of this case, additional efforts to assist or notify the appellant  in accordance with the VCAA would serve no useful purpose with respect to the matter adjudicated in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case with respect to the claim adjudicated herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim adjudicated herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

The term "child" for purposes of Title 38 of the United States Code, to include for the purposes of death benefits on the basis of being a child of the Veteran for which the appellant asserts entitlement, is specifically defined.  For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. 
§ 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.

In a January 2007 decision, the Board determined that the appellant did not meet the requirements for basic eligibility for VA death benefits based on being a child of the Veteran.  With application of the legal criteria set forth above, it was determined in this decision that the appellant did not meet the age requirements for the status sought [in that he was above the ages of 18 and 23] as he was 30 years old [based on evidence of record indicating that the appellant was born in December 1952] at the time of the Veteran's death in in April 1982 and age 52 when he filed for VA death benefits in November 2004.  It was also determined in this decision that the appellant was not permanently incapable of self-support before he attained the age of 18 because the evidence [a December 2005 application filed for benefits with the Republic of the Philippines Social Security System] indicated that the appellant  was employed from 1976 to 1990.  

Evidence and information cited in the January 2007 Board decision included argument from the appellant indicating that he was permanently incapable of self-support before attaining the age of 18 due to polio and affidavits from witnesses who stated that the appellant had polio as a child.  Also referenced was a certificate that indicated that the appellant had an orthopedic impairment that qualified him for a transportation discount.  

In January 2007, the Board provided the appellant with notice of the decision, along with his appellate rights.  He did not file a Notice of Appeal with the Court.  While the appellant filed a motion for reconsideration of this decision in February 2007, it was denied by the Board in April 2007.  As such, the January 2007 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2006) [(2013)].  

Generally, a claim which has been denied in an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence and information received since the January 2007 Board decision includes medical certificates and statements reflecting treatment for polio.  The Board notes that the credibility of this evidence is presumed for the purposes of determining whether they are sufficient to reopen the claim.  Justus, supra.  As such, in light of the evidence previously of record and the "low threshold" standard for reopening endorsed by the Court, this additional evidence relates to a fact necessary to substantiate the claim, and therefore represents new and material evidence.  In short, as the record before the Board in January 2007 did not contain medical evidence supporting a contention central to the appellant's claim; namely, that he was incapable of self-support before he attained the age of 18 due to having contracted polio, such medical evidence as to the Veteran having polio raises a reasonable probability of substantiating the claim.  Justus, supra.  Therefore, the claim is reopened.  38 C.F.R. § 3.156(a); Shade, supra.

Inasmuch as the Board's decision above has reopened the claim for service, the analysis must proceed to de novo review of the claim.  38 U.S.C.A. § 5108.  the AOJ considered the issue of the appellant's eligibility on a de novo basis in the June 2012 decision and August 2013 statement of the case, and because the appellant has had opportunity to address the merits of this claim in written statements, the Board may proceed with a final adjudication of the merits of the claim because there is no prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Unlike the analysis used to determine whether new and material evidence has been received, however, as part of its de novo consideration, the Board must determine the credibility of the evidence of record.  Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).   

Here, while the record reflects some "certificates" asserting that the appellant was incapable of self-support prior to attaining the age of 18 due to polio, such statements-not made contemporaneously, but decades after the appellant turned 18-are of questionable credibility given that they were made in contemplation of the appellant's receipt of monetary benefits.  See Caluza v. Brown, 7 Vet. App. 498  (1995) (holding that a pecuniary interest is recognized as a factor which may affect the credibility of statements).  As such, and in the absence of any persuasive contemporaneous evidence to support the assertions as to the appellant being incapable of self-support prior to his attaining the age of 18, the Board finds the certificates asserting that the appellant was incapable of self-support prior to attaining the age of 18 due to polio, and the appellant's assertion in this regard, to not be credible.  Caluza, supra.  

As for the medical certificates and statements asserting that the appellant was treated for polio as a child, assuming the credibility of this evidence, such evidence does not go so far as to indicate that the appellant was incapable of self-support prior to his attaining the age of 18.  In this regard, given the appellant's own report of employment from 1976 to 1990 on the application for unrelated benefits filed in December 2005 previously referenced, the Board finds that the weight of the evidence is against a conclusion that the appellant's polio was so severe as to have rendered him incapable of self-support prior to his attaining the age of 18.   

In short, the Board finds that the preponderance of the evidence is against the claim for basic eligibility for VA death benefits based on being recognized as a child of the Veteran.  As such, the benefit of a reasonable doubt doctrine is not applicable with respect to this claim, and the claim must therefore be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

New and material evidence having been received, the application to reopen the claim of entitlement to basic eligibility for VA death benefits is granted.

Entitlement to basic eligibility for VA death benefits is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


